Appeal from *1579a judgment of the County Court of Cortland County (Ames, J.), rendered January 8, 2008, convicting defendant upon his plea of guilty of the crimes of rape in the third degree and criminal sexual act in the third degree.
In satisfaction of a 10-count indictment, defendant pleaded guilty to one count each of rape in the third degree and criminal sexual act in the third degree, and further waived his right to appeal. County Court thereafter sentenced defendant, as agreed, to an aggregate term of six months in jail and 10 years of proba-, tion. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of his assignment, asserting that no nonfrivolous appellate issues exist. Upon our review of the record, counsel’s brief, and letter submissions by the People and defendant, we agree. In his letter, defendant challenges the separate order classifying him as a risk level two sex offender, but no appeal was taken therefrom. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Rose, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.